Citation Nr: 1016511	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-30 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
diagnosed as supraventricular tachycardia, secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for Barrett's esophagus 
secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Calvin Hanson, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to October 1969.  
He also had at least one period of active duty training from 
January 1967 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for Barrett's esophagus 
secondary to herbicide exposure is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's supraventricular tachycardia is not shown by 
competent evidence to be related to his service-connected 
diabetes mellitus.


CONCLUSION OF LAW

1.  The Veteran's supraventricular tachycardia is not caused 
or aggravated by service-connected diabetes mellitus.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.310, (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310 (2009).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, 
based upon the facts in this case, the regulatory change does 
not adversely impact the outcome of the appeal.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Factual Background and Analysis

Service connection is currently in effect for diabetes 
mellitus.  The medical records associated with the claims 
folder show evaluation and treatment for atrial flutter since 
2006.  The Veteran now maintains that he developed a heart 
disorder as a result of his service-connected diabetes.  He 
does not contend that the heart disorder began in service, or 
is directly related to his service, nor is this shown by the 
record to be the case.  Because he has limited his argument 
to principles of secondary service connection, the Board will 
analyze the claim solely on that basis.  

The pertinent medical evidence includes VA treatment records 
dated in March 2008, which show the Veteran was evaluated for 
a history of chronic heart palpitations, diabetes mellitus, 
hypertension and hypercholesteremia.  However, there was no 
indication that the heart palpitations were related to the 
diabetes.

The Veteran underwent VA examination in August 2008 in order 
to determine the nature and extent of any current heart 
disease, and to obtain an opinion as to its etiology.  The 
examiner noted that the Veteran has been an insulin-dependent 
diabetic since the age of 25.  He was diagnosed with 
arrhythmia in 2006 during a stress test where his heart rate 
went up to 240.  He had an ablation done in 2006 and another 
in 2008.  He reported additional symptoms of chest tightness, 
lightheadedness, shortness of breath and one episode of near 
syncope.  He has not had any more episodes of racing 
heartbeat since his ablation in 2008.  Currently he was doing 
well and denied medication and did not have a pacemaker.  The 
Veteran reported a diagnosis of coronary artery disease per 
his cardiologist, but there were no stents in place or 
evidence of surgeries or coronary artery bypass graft.  The 
Veteran did have a history of high cholesterol and smoking.  
The diagnosis was supraventricular tachycardia (SVT) with 
ablation procedure.  

The examiner concluded that this was less likely as not 
caused by or result of service-connected diabetes.  The 
examiner noted that atherosclerosis does have a contributing 
factor or can be listed as a risk factor for causing certain 
types of arrhythmias.  However, after thorough research, he 
was unable to provide any medical evidence that diabetes had 
a direct causal relationship with the type of arrhythmia 
described.  Although the Veteran reported that he had been 
diagnosed with some type of coronary artery disease, medical 
records to confirm this diagnosis had not been received.  The 
examiner concluded that the service-connected diabetes 
mellitus was less likely than not related to the SVT.  

The remaining evidence includes VA outpatient treatment 
records dated in May 2009, which show that tachycardia was 
discovered during routine laboratory work-up.  The Veteran 
was immediately sent to his private cardiologist for 
evaluation.  An electrocardiogram showed evidence of atrial 
flutter with variable conduction.  A followup evaluation 
approximately a week later noted the Veteran's history of 
atrial flutter with ablations in 2006 and 2008.  Despite his 
continued problem with atypical flutter, the Veteran remained 
in sinus rhythm at this point and was stable on his current 
medical regimen.  The examiner concluded the Veteran had what 
appeared to be an effective atrial flutter ablation in the 
inferior isthmus region with a second very atypical type 
rhythm, which may not be isthmus dependent and thus more 
difficult to approach with ablation.  Neither physician 
specifically related the atrial flutter to the Veteran's 
diabetes mellitus.  

In October 2009, the Veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not his supraventricular tachycardia (atrial 
flutter) could be related to service-connected diabetes 
mellitus.  The examiner reviewed the claims file in its 
entirety, took a detailed history of symptoms, and reviewed 
the Veteran's medical history, as well as clinical findings 
and reports from the treating physicians and medical journals 
and textbooks.  

The examiner noted the Veteran's medical history of diabetes, 
hypertension, hyperlipidemia, smoking, and paroxysms of 
atrial flutter.  He also referred to records from the 
Veteran's private physicians noting a history of two 
ablations for atrial flutter in 2006 and 2008 with continued 
breakthrough atrial flutter treated with chronic medications.  
The examiner noted that he was not aware of correlations 
between atrial flutter and diabetes and was able to find only 
one article on the subject following a review of texts and an 
online search using PUBMED.  This article did find a 
correlation between the two, but it was a retrospective 
study.  The examiner explained that because one cannot infer 
causal relationships from retrospective studies, and because 
it is difficult to control bias and confounders in these 
types of studies, this is insufficient evidence supporting 
the Veteran's claim.  The examiner concluded that based on 
the lack of information available on this topic, it is less 
likely than not that the diabetes caused the atrial flutter.  
It is also not as likely as not that the Veteran's diabetes 
aggravates the atrial flutter.

The Board finds that while the post-service evidence of 
record contains diagnostic impressions, sufficient to 
establish a diagnosis of supraventricular tachycardia (atrial 
flutter), none of it indicates that the Veteran's service-
connected diabetes mellitus played a role in the development 
or worsening of it.  The October 2009 VA examination report 
provides an opinion, consistent with the Veteran's medical 
history and uncontroverted by any other medical evidence of 
record.  Further, the Veteran has not brought forth any 
medical evidence that would suggest a nexus between his 
current supraventricular tachycardia and the service-
connected diabetes mellitus.  Thus, there is no medical basis 
for holding that the disorders are related.  This also 
refutes any grant of service connection on the basis of the 
judicial precedent in Allen, which would be permitted if any 
service-connected disability were causing aggravation of a 
non service-connected disability, a relationship which must 
be shown by medical evidence.  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  

Here, though, his contentions regarding a relationship 
between his current supraventricular tachycardia and his 
service-connected diabetes mellitus are not statements merely 
about symptomatology (like rapid heartbeat, etc.), an 
observable medical condition, or a contemporaneous medical 
diagnosis, but rather clearly fall within the realm of 
requiring medical expertise, which he simply does not have.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony 
is competent to establish the presence of observable 
symptomatology that is not medical in nature).  Here, any lay 
opinion, to the extent it is to be accorded some probative 
value, is far outweighed by the other evidence of record.  
The October 2009 VA medical opinion is a factor that 
preponderates against his assertions.  Although we recognize 
the sincerity of the arguments advanced by the Veteran in 
this case, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in May 2008, the RO informed the Veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  This 
letter also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations in August 2008 and October 
2009.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the 2009 VA examination 
obtained in this case is more than adequate, as it reflects a 
full review of all medical evidence of record, is supported 
by sufficient detail, and refers to specific documents and 
medical history to support the conclusions reached.

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for a heart disorder, diagnosed as 
supraventricular tachycardia, is denied.


REMAND

The Veteran contends that he developed Barrett's esophagus as 
a result of herbicide exposure in service.  The evidence in 
support of the claim includes his DD Form 214 which shows he 
served on active duty in the Republic of Vietnam during the 
Vietnam era, and therefore is presumed to have been exposed 
to Agent Orange.  

While certain diseases are included among the listed 
disabilities under 38 C.F.R. § 3.309(e), Barrett's esophagus 
is not.  Thus, the presumption afforded under 3.309(e) cannot 
provide the basis for a grant of service connection.  Without 
the benefit of the presumptive provisions of sections 3.307 
and 3.309, the Veteran must submit competent medical evidence 
establishing a connection between the presumed exposure to 
herbicides in Vietnam and his claimed disability.  

Nevertheless, even if a veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

The VCAA law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. § 5103A (West 2002).  Given the Veteran's presumed 
herbicide exposure in Vietnam and in the absence of any prior 
VA opinion addressing whether Barrett's esophagus is causally 
related to service or any event of service, including 
herbicide exposure, additional development is needed.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to his 
service connection claim, such as 
providing him with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  
In particular, provide the Veteran with 
specifically tailored notice of the 
information and evidence needed to 
establish service connection for 
herbicide exposure, pursuant to 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2009).

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his Barrett's 
esophagus, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should arrange appropriate 
VA examination(s) to determine the 
nature, extent, and onset the Veteran's 
claimed Barrett's esophagus.  The AMC/RO 
should forward the claims folder to an 
appropriate VA examiner(s) for review and 
issuance of an opinion as to whether 
there is a nexus between any diagnosed 
disability and service, or to his service 
in Vietnam and presumed exposure to 
herbicides.  Prior to the examination, 
the claims folder must be made available 
to the examiner(s) for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the 
examiner(s).  The examiner(s) should 
elicit from the Veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner(s) 
should review the results of any testing 
prior to completing the report.  A 
complete diagnosis should be provided.  
If no disability is present, the examiner 
should state so.

Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) should be 
asked to provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that Barrett's esophagus, if diagnosed, 
had its onset during service, or is 
causally related to exposure to 
herbicides in service or is in any other 
way causally related to the Veteran's 
service.  

The opinion should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved are 
of considerable assistance to the Board.  
If any currently diagnosed disability 
cannot be regarded as having been 
incurred while the Veteran was in 
service, the examiner should specifically 
indicate so.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


